Case 9:20-cv-80141-DLB Document 42-1 Entered on FLSD Docket 06/19/2020 Page 1 of 3




                               EXHIBIT 1
       Case 9:20-cv-80141-DLB Document 42-1 Entered on FLSD Docket 06/19/2020 Page 2 of 3


jwknov29@gmail.com

From:                Ken Luna <ken@1-stoppharmacy.com>
Sent:                Wednesday, June 27, 2018 8:40 PM
To:                  KrunchCash
Cc:                  nikki@1-stoppharmacy.com
Subject:             Org chart
Attachments:         LB Pharma Org Chart 2018.pdf; ATT00001.txt


Jeff

I just need to update to include Eagle Lake




                                                          1
            Case 9:20-cv-80141-DLB Document 42-1 Entered on FLSD Docket 06/19/2020 Page 3 of 3




                                         LB Pharma Services, LLC
                                          (Delaware Company)
                                              Nicole / Ken
                                             Owners 50/50




     JWS Prosperity, LLC                    Care Pharma LLC                  Omega Care Pharmacy INC
    dba 1 Stop Pharmacy                dba Wilson County Pharmacy              (California Company)
      (Texas Company)                       (Texas Company)                     4611 Van Nuys Blvd,
17310 W. Grand Parkway Ste. Z           495 10th Street, Suite 106                Sherman Oaks
   Sugar Land, Texas 77479                Floresville, TX 78114                  California, 91403
